Citation Nr: 1520253	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-25 199	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to March 1973 and from June 1973 to September 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2013 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The July 2010 rating decision granted service connection for erectile dysfunction secondary to hypertension.  The August 2013 rating decision, in relevant part, denied TDIU.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is characterized by loss of erectile power.  Penile deformity has been attributed to the Veteran's non-service-connected Peyronie's disease.

2.  The Veteran is likely unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code (DC) 7522 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Erectile Dysfunction

In the July 2010 rating decision on appeal, the Veteran was granted service connection for erectile dysfunction and awarded special monthly compensation based on loss of use of a creative organ, both effective from March 25, 2009.  At that time, the erectile dysfunction was rated as noncompensably disabling.  He has appealed this rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted (with the exception of the periods during which a total rating was awarded).  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

As noted above, the Veteran is already in receipt of special monthly compensation for loss of the use of a creative organ.  Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The evidence of record shows both loss of erectile power and deformity of the penis.  Specifically, this deformity is described as a nodule in the shaft of penis that causes a bend in the Veteran's erect penis.  This deformity, however, has been attributed to a separate condition, namely, Peyronie's disease.  See generally VA treatment records and examinations.  

As the Veteran's penile deformity has been attributed to a separate diagnosis, VA sought a medical nexus opinion from the September 2013 VA examiner.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (entire disability is treated as if caused by service-connected conditions unless the symptoms caused by service-connected conditions can be distinguished from those caused by a non-service-connected disorder).  In an October 2013 opinion, the examiner specifically found that the Veteran's Peyronie's disease, unlike his service-connected erectile dysfunction, was not associated with his hypertension.  The record does not contain a positive medical nexus opinion.  In his lay statements, the Veteran has attributed this deformity to his hypertension medication or to an in-service traumatic brain injury, however, he is not shown to have the medical expertise necessary to provide a competent opinion on etiology in this case.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  Thus, the Board accepts the medical evidence that distinguishes the Veteran's symptoms of his service-connected erectile dysfunction from those of his non-service connected Peyronie's disease.  In other words, the deformity is not due to what has been service connected.  Consequently, rating based on the non-service-connected deformity would be inappropriate.

Based on the above, the Veteran's service-connected disability is characterized by loss of erectile power, but not by penile deformity.  Thus, the criteria for a compensable rating are not met.  See 38 C.F.R. §§ 4.31, 4.115b, DC 7522.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The symptom experienced by the Veteran is specifically contemplated by the criteria.  It just happens that the criteria do not contemplate the award of compensation for erectile dysfunction alone.  As the rating schedule contemplates the Veteran's symptom, referral for extraschedular consideration is not in order.

TDIU

TDIU may be assigned, when the disabled person is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent rating or one 40 percent rating, disabilities resulting from a common etiology or a single accident are considered as one disability.  Id.  

The Veteran is currently service connected for migraine headaches, traumatic arthritis of the lumbar spine, tinnitus, hypertension, skin rash, degenerative changes of the cervical spine, atherosclerotic cardiovascular disease, residuals of a right middle finger fracture, hemorrhoids, and erectile dysfunction.  His current combined rating is 70 percent, and his headaches and tinnitus, which combine to 40 percent, have been treated as, at least in part, the result of a common etiology-a concussion.

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows that the Veteran last worked on October 31, 2013.  See May 2014 Application for Increased Compensation Based on Unemployability.  The Veteran's disabilities of migraine headaches, tinnitus, hypertension, skin rash, hemorrhoids, and erectile dysfunction have not been found to impact his employability.  See generally VA examinations.  The February 2014 VA examiner noted that the Veteran may have difficulty with physical or sedentary activities that require him to bend forward for a prolonged period or frequently, stand or sit for prolonged periods, or walk for a prolonged distance due to his low back disability.  Likewise, the July 2014 VA examiner found that the Veteran's pain and limitation of motion of the cervical spine would inhibit his ability to function safely in an environment that required him to turn to look behind him, such as in driving as he did previously.  Additionally, the Veteran has submitted a February 2014 VA doctor's letter stating that he is "unable to sustain gainful employment" due to cervical spine pain and right hand numbness.  Similarly, he has submitted an October 2014 letter from the Office of Personnel Management, which included a finding that the Veteran was disabled for his position as a Motor Vehicle Operator.

Based on the above, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that it is likely that the Veteran is unable to pursue substantially gainful employment on account of the collective effect of his service-connected disabilities.


ORDER

A compensable rating for erectile dysfunction is denied.

A total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


